JOSEPH, C. J.,
dissenting.
The majority’s opinion is wonderfully, but dangerously, imaginative. It justifies police conduct on the basis of the officers having seen, outside the motel, someone (not *463defendant) whom they supposedly had reason to fear and their having a justified concern for their safety arising out of a supposedly dangerous situation that was mostly of their own manufacture. It concludes, “[cjonsidering the totality of the circumstances here,” 109 Or App at 461, that what happened in the motel room was not a significant interference with defendant’s liberty. I hope, but seriously wonder whether, we have not moved so far down the path of usually supporting police lawlessness that this court will have a majority in every case ready to approve anything done by the police so long as they say that their conduct was motivated by fear. I do not want to travel that route, because it threatens the liberty interests of good people as well as of bad people like defendant in this case.
I dissent.